Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 3/19/2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

        Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wietfeldt et. al., (US 2013/0329639), (hereinafter, Wietfeldt) in view of Pattaswamy et al., (US 2013/0150032), (hereinafter, Pattaswamy). 

 Regarding claims 1 and 12, Wietfeldt disclose a method/system of transmitting and receiving data at a wireless communication device (= operator selection system 700 incorporates in a UE, see [0063]), comprising: 
a. selecting a plurality of SIM cards (= multi SIM implementation allows for mapping to multiple operators and RATs for launching voice and data applications, see [0060]; and selection system includes a first and second SIMs 702 and 704, see [0063]);
 b. establishing a plurality of connections with at least one wireless service provider using a plurality of wireless modems (= to manage a multi SIM device, a UE 102 may be configured to share multiple modems or modem port, see [0075 and 0052]);
 wherein each wireless modem in the plurality of wireless modems is connected to a corresponding selected SIM card (= each modem may be associated with multiple RAT and multiple SIMs, see [0075]);
 c. transmitting and receiving the data through the plurality of connections 
(= multi SIM implementation allows for mapping to multiple operators and RATs for launching voice and data applications, see [0060 and 0076]; and
(= switching device 706 to switch between first and second SIMs 702 and 704, see [0063 and 0027]), 
 wherein: each wireless modem in the plurality of wireless modems is capable of connecting to a SIM card in the plurality of SIM cards through a selector (= devices 810 and 812 couple to modems 826 and 828 to facilitate dynamic selection of network operators based on a selection of multiple SIMs, see [0077]); and
 the instruction is received through a web interface, a command line interface, an application programming interface, and/or a short message service (SMS) message
(= switching device 706 to switch between first and second SIMs 702 and 704, see [0063]; and software shall be construed to mean instructions, see [0027]).
Wietfeldt explicitly fails to disclose the claimed limitations of:
“stopping to use the first selected SIM card and starting to use the second SIM card”.
However, Pattaswamy, which is an analogous art discloses the claimed limitations of:
 “stopping to use the first selected SIM card and starting to use the second SIM card” (= while user equipment is in idle mode on both first SIM1 102 and the second SIM2 104, the logic 600 may instruct the user equipment 100 to enter a connection mode to establish connection for SIM1 102, see [0034]; and if the SIM2 104 makes a connection with the network, then logic 600 may suspend or terminate the SIM! 102 connection, see [0034]).


Regarding claim 2, as mentioned in claim 1, Wietfeldt further discloses the method wherein the wireless communication device comprises a plurality of SIM slots; wherein the number of SIM slots is more than a number of wireless modems (= multiple SIMs and first and second modem, see [0078]).Regarding claim 3, as mentioned in claim 1, Wietfeldt further discloses the method wherein the selection of the plurality of SIM cards is based on usage price, usage cap, and coverage area (see, [0059, 0061 and 0079]).

Regarding claim 4, as mentioned in claim 1, Wietfeldt further discloses the method wherein the plurality of SIM cards comprises at least one SIM card capable of being used in two countries (see, [0059, 0070 and 0076]).
Regarding claims 5 and 16, as mentioned in claims 1 and 12, Wietfeldt explicitly fails to disclose that the method/system further comprising: e. when stopping to use the first selected SIM card, disconnecting a connection established using the first selected SIM 
However, Pattaswamy, which is an analogous art, equivalently disclose that the method/system further comprising: e. when stopping to use the first selected SIM card, disconnecting a connection established using the first selected SIM card; and f. when starting to use the second SIM card, establishing a connection by using the second SIM card (= while user equipment is in idle mode on both first SIM1 102 and the second SIM2 104, the logic 600 may instruct the user equipment 100 to enter a connection mode to establish connection for  SIM1 102, see [0034]; and if the SIM2 104 makes a connection with the network, then logic 600 may suspend or terminate the SIM! 102 connection, see [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pattaswamy with Wietfeldt for the benefit of achieving a multi SIMs communication system that includes a virtual modem that minimizes the complexities that may arise from sharing RF path hardware between multiple SIMs. 

Regarding claims 6 and 17, as mentioned in claims 1 and 12, Wietfeldt further discloses the method/system wherein the instruction is received when a switching condition is satisfied (see, [0074 and 0076]).
Regarding claims 7 and 18, as mentioned in claims 6 and 17, Wietfeldt further discloses the method/system wherein the switching condition is based on performance (see, [0076 and 0079]).
Regarding claims 8 and 19, as mentioned in claims 1 and 12, Wietfeldt further discloses that the method/system further comprising: establishing a plurality of end-to-end connections through the plurality of connections established with the at least one wireless service provider; and bonding the plurality of end-to-end connections to form an aggregated end-to-end connection (= multiple network operator accesses, [0052-53 and 0077-78]).
Regarding claims 9 and 20, as mentioned in claims 1 and 12, Wietfeldt further discloses the method/system wherein the plurality of SIM cards is grouped according to mobile country code (MCC) and mobile network code (MNC) (= inherent feature of SIM, see, [0052]).
Regarding claim 10, Wietfeldt discloses a method of transmitting and receiving data at a wireless communication device (= operator selection system 700 incorporates in a UE, see [0063]), comprising: 
a. selecting a plurality of SIM cards (= multi SIM implementation allows for mapping to multiple operators and RATs for launching voice and data applications, see [0060]; and selection system includes a first and second SIMs 702 and 704, see [0063]);
(= to manage a multi SIM device, a UE 102 may be configured to share multiple modems or modem port, see [0075 and 0052]);
 wherein each wireless modem in the plurality of wireless modems is connected to a corresponding selected SIM card through a selector (= each modem may be associated with multiple RAT and multiple SIMs, see [0075]); 
c. transmitting and receiving the data through the plurality of connections (= multi SIM implementation allows for mapping to multiple operators and RATs for launching voice and data applications, see [0060 and 0076];
 d. establishing a plurality of end-to-end connections through the plurality of connections established with the wireless service providers (= multi SIM implementation allows for mapping to multiple operators and RATs for launching voice and data applications, see [0060, 0064 and 0076]); and
 bonding the plurality of end-to-end connections to form an aggregated end-to-end connection (= multiple network operator accesses, [0052-53 and 0077-78]; concurrent network operators in UE, see [0064]); and 
e. when a switching condition is satisfied at a connection (= selecting a network with the highest bandwidth, see [0065 and 0061]);
 wherein: each wireless modem in the plurality of wireless modems is capable of connecting to at least two SIM cards in the plurality of SIM cards (= devices 810 and 812 couple to modems 826 and 828 to facilitate dynamic selection of network operators based on a selection of multiple SIMs, see [0077]); and
(= devices 810 and 812 couple to modems 826 and 828 to facilitate dynamic selection of network operators based on a selection of multiple SIMs, see [0077]; and multiple SIMs and first and second modem, see [0078])
Wietfeldt explicitly fails to disclose the claimed limitations of:
“disconnecting the connection and using a substitute SIM card to establish another connection with a wireless service provider”.
However, Pattaswamy, which is an analogous art discloses the claimed limitations of:
 “disconnecting the connection and using a substitute SIM card to establish another connection with a wireless service provider” (= while user equipment is in idle mode on both first SIM1 102 and the second SIM2 104, the logic 600 may instruct the user equipment 100 to enter a connection mode to establish connection for  SIM1 102, see [0034]; and if the SIM2 104 makes a connection with the network, then logic 600 may suspend or terminate the SIM! 102 connection, see [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Pattaswamy with Wietfeldt for the benefit of achieving a multi SIMs communication system that includes a virtual modem that minimizes the complexities that may arise from sharing RF path hardware between multiple SIMs. 

Regarding claim 11, as mentioned in claim 10, Wietfeldt further discloses the method wherein the switching condition is based on performance of a connection established with a wireless service provider or a location of the wireless communication device (see, [0076 and 0079]).
Regarding claim 13, as mentioned in claim 12, Wietfeldt further discloses the system, wherein the wireless communication device comprises a plurality of SIM slots; wherein the number of SIM slots is more than a number of wireless modems (= multiple SIMs and first and second modem, see [0078]).
Regarding claim 14, as mentioned in claim 12, Wietfeldt further discloses the system, wherein the selection of the plurality of SIM cards is based on usage price, usage cap, and coverage area (see, [0059, 0061 and 0079]).

Regarding claim 15, as mentioned in claim 12, Wietfeldt further discloses the system, wherein the plurality of SIM cards comprises at least one SIM card capable of being used in two countries (see, [0059, 0070 and 0076]).


CONCLUSION 
4.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 for cited references and the prior art made of record.
Ngai et al., (US 2016/0309407) teaches dynamic selection of a technology for cell broadcast reception in multi-sim communication device.
      b.     Lalwaney (US 2016/0029204) teaches multi-sim based device auto configuration system and process.

 5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.